Citation Nr: 0910351	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the injuries to the face, specifically to the left 
jaw, received on March 8, 1987, were incurred in the line of 
duty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In December 2004, the 
appellant testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.

The Board remanded this case for additional evidence in April 
2006.  The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  On March 20, 1987, the commanding officer determined that 
the Veteran's major facial laceration, incurred on March 8, 
1987, was not caused in the line of duty, and was due to the 
Veteran's own misconduct.  The line-of-duty determination 
also indicates that the Veteran's Breath Alcohol Tester (BAT) 
reading was 0.435 percent.

2.  On April 29, 1987, the United States Army Criminal 
Investigation Division (CID) issued a final report on the 
incident of March 8, 1987.  Hospital records from immediately 
after the incident, contained within the CID report, indicate 
that the Veteran had a BAT of 0.435 percent upon arrival at 
the hospital, and that he was obviously intoxicated at that 
time.

3.  Based on the evidence of record, the Board finds that the 
Veteran's facial injuries did not occur in the line of duty.




CONCLUSION OF LAW

The injuries sustained in the March 8, 1987, incident were 
the result of the Veteran's own willful misconduct, and were 
not incurred in the line of duty.  38 U.S.C.A. §§ 105, 501, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(m), 3.1(n), 3.102, 3.159, 3.301 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated September 2002, September 2003, December 2004, 
and May 2006, provided to the appellant before the January 
2004 administrative decision, the August 2004 statement of 
the case, and the November 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his 
claim, what VA would do and had done, and what evidence he 
should provide.  The September 2003, December 2004, and May 
2006 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.  Additionally, the 
Veteran's line of duty determination, and the CID 
investigation final report on the incident, have been 
obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2006.

Analysis

In September 2002, the Veteran filed a claim for direct 
service connection for a claimed cut on his left jaw, 
including into his muscle and nerves.  At issue is whether 
the incident occurred in the line of duty.

Pursuant to 38 C.F.R. § 3.301(a), direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the Veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.

38 C.F.R. § 3.301(c) establishes that the definitions of 
"line of duty" and "willful misconduct" in 38 C.F.R. 
§§ 3.1(m-n) apply, except as modified by 38 C.F.R. 
§§ 3.301(c)(1-3).

38 C.F.R. § 3.1(m) defines "in line of duty" as an injury 
or disease incurred or aggravated during a period of active 
military, naval, or air service unless such injury or disease 
was the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  

38 C.F.R. § 3.1(n) defines "willful misconduct" as an act 
involving conscious wrongdoing or known prohibited action.  A 
service department finding that injury, disease or death was 
not due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2).  Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(3).

With respect to the effect of alcohol on a line of duty 
determination, 38 C.F.R. § 3.301(d) states that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.

With respect to the effect of alcohol on a determination of 
willful misconduct, 38 C.F.R. § 3.301(c)(2) states that the 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.

As noted above, on March 20, 1987, the commanding officer 
determined that the appellant's major facial laceration, 
incurred on March 8, 1987, was not caused in the line of 
duty, and was due to the appellant's own misconduct.  The 
officer noted that the appellant's Breath Alcohol Tester 
(BAT) reading was 0.435 percent.

On April 29, 1987, CID issued a final report on the incident 
of March 8, 1987.  The CID report shows that a fellow service 
member, C.P.V., was suspected of maiming and committing 
aggravated assault on the Veteran and F.P.R., another service 
member.  The CID report indicates that C.P.V., received a 
Company grade Article 15 for his role in the incident on 
March 8, 1987.  The CID report also indicates that the 
Veteran and F.P.R., were the victims of that incident.  The 
CID report does not indicate that the Veteran was subjected 
to any disciplinary actions as a result of the incident.  The 
CID report also includes hospital records from immediately 
after the incident which indicate that the appellant had a 
BAT of 0.435 percent upon arrival at the hospital, and that 
he was obviously intoxicated at that time.

The CID report includes statements under oath from the 
Veteran, F.P.R., C.P.V., and other witnesses.  In the 
Veteran's version, the incident began when C.P.V., bumped 
into him and spilled beer on him in a nightclub.  The Veteran 
then asked C.P.V., to apologize, and C.P.V., responded with 
vulgarities.  The Veteran then turned to leave, and was hit 
from the side on the left side of his face.

In the version of F.P.R., the other named victim in the CID 
final report, the Veteran was already laying on the ground at 
a nightclub when F.P.R., first noticed the encounter.  F.P.R. 
states that C.P.V. struck him in the nose with a green beer 
bottle, hit him in the head with a chair, and then kicked him 
in the right side of his back.

In the version of C.P.V., the assailant, the incident began 
when the Veteran was blocking his way in a nightclub.  C.P.V. 
asked the Veteran to excuse him and allow him to go through, 
but the Veteran responded with vulgarities.  C.P.V. then 
spoke with a friend, and pointed to the Veteran and F.P.R., 
with whom the Veteran was conversing, in order to warn his 
friend that the Veteran and F.P.R. were looking for trouble.  
At that point, the Veteran and F.P.R. removed their jackets, 
approached C.P.V.'s table, and began taunting him.  C.P.V. 
responded by standing, removing his jacket, and requesting 
that no fight occur.  C.P.V. then watched the Veteran and 
F.P.R. begin heading towards the exit.  When the Veteran and 
F.P.R. saw that C.P.V. was not accompanying them in order to 
fight outside, they returned to his table and resumed 
taunting him, even after he had sat down and resumed his 
conversation with a woman at his table, whom he described as 
a Korean girl.  C.P.V. was then egged on by several others.  
C.P.V. stated that the next thing he knew, he had stood up 
and hit the Veteran in the face with his right hand, and it 
was only after he did this that he, C.P.V., noticed that he 
still had a beer glass in his right hand.

One witness, S.W.K., stated that the Veteran was taunting 
C.P.V., asking him to go outside and fight, and pointing a 
finger in his face.  He stated that he had turned away when 
he heard a glass break, and when he returned his gaze, saw 
the Veteran lying on the floor.  He further stated that 
C.P.V. was not intoxicated, but that the Veteran was.

Another witness, W.L.S., stated that the Veteran was pointing 
his finger at C.P.V., that he heard a glass break, and that 
when he looked again, he saw the Veteran standing dazed, with 
blood on his shirt.  He stated that the Veteran then went 
toward C.P.V., whereupon C.P.V. knocked him down.  He further 
stated that C.P.V. was not intoxicated, but that the Veteran 
was.

In a September 2003 statement, the Veteran claimed that he 
and C.P.V. "had some words in the restroom," and then he 
left and began dancing with a "local [Korean] girl from the 
club.  I guess it was about fifteen minutes later [when] I 
felt something came across my face [and] then I saw the 
blood."  The Veteran noted that "[CID] took over the case 
in Korea."

In a September 2004 statement, the appellant stated that "I 
was by myself in a bar and was not doing anything but dancing 
alone with a whore.  The fight broke out in the [bathroom] 
between two other guys and [I] was not involved....One of the 
men came up from behind me and [cut] my face with a beer 
bottle.  I was not at fault."

In his December 2004 hearing before a Decision Review Officer 
(DRO), the Veteran essentially restated his contention from 
September 2003.  He stated that a man approached him in the 
restroom of the nightclub and asserted that the woman with 
whom the appellant was dancing "was his girl."  The Veteran 
"said okay," and left the restroom, whereupon the woman 
"grabbed" him and returned with him to the dance floor.  
While they were dancing, the man from the restroom "snuck up 
behind me and cut me on my face with a beer bottle."

In a March 2005 statement, the Veteran stated that "the 
injuries occurred to me, due to no fault of my own....I was 
minding my own business and was alone and another solider cut 
me over a whore [who] he was interested in....This was not due 
to any misconduct of my own[; the] misconduct was on the 
other soldier[']s part but not on mine.  He thought I was 
interested in the whore and hit me in the face from the 
side."

As a whole, the evidence of record indicates that the Veteran 
was intoxicated at the time of the incident, and that he did 
engage in willful misconduct by instigating and provoking the 
incident.  C.P.V. and two other witnesses described, under 
oath, the Veteran's provocation of C.P.V. prior to C.P.V.'s 
striking the appellant.  Moreover, as noted above, the 
Veteran was intoxicated at the time, according to hospital 
records contained in the CID report.  Additionally, the 
Veteran has advanced numerous contradictory stories while 
attempting to argue that, in contrast to the line-of-duty 
determination of record, he had not engaged in willful 
misconduct.  Specifically, the Veteran has alternately 
alleged that C.P.V. hit him after they exchanged words 
following C.P.V.'s bumping into him and spilling beer on him; 
that C.P.V. hit him after they exchanged words in the 
bathroom about a prostitute; that C.P.V. hit him for no 
reason after a fight between C.P.V. and another man had 
broken out in the bathroom while the Veteran was dancing with 
a prostitute; and that C.P.V. hit him while he was alone 
because C.P.V. thought that the Veteran was interested in the 
same prostitute in whom C.P.V. was interested.

The Board notes that both witnesses whose stories 
corroborated that of C.P.V. stated that they happened to have 
looked away at the moment the assault occurred, only to 
resume their gaze immediately thereafter.  Moreover, both 
stated that while the Veteran was intoxicated, C.P.V. was 
not, notwithstanding C.P.V.'s admission that he had forgotten 
that there was a beer bottle in his right hand when he hit 
the appellant.  While the witnesses' statements strain 
credulity in those respects, the Board notes that they were 
uniform with respect to the assertion that the Veteran had 
provoked C.P.V. into striking him.  Moreover, the Board 
ascribes even more probative weight to the line-of-duty 
determination of record, which found that the Veteran's major 
facial lacerations were not caused in the line of duty, and 
were due to the Veteran's own misconduct.  The line-of-duty 
determination, as well as hospital records contained in the 
CID report, also indicate that the Veteran's Breath Alcohol 
Tester (BAT) reading was 0.435 percent immediately following 
the incident.

The Board finds that, based on the evidence of record, the 
Veteran's own actions on March 8, 1987, provoked and 
instigated the ensuing fight which resulted in lacerations to 
the left side of his face.  The Veteran's actions were 
willful misconduct, and outside the line of duty.  38 C.F.R. 
§§ 3.1(m-n), 3.301(a).


ORDER

The Veteran's injuries sustained in the March 8, 1987 
incident were the result of his own willful misconduct, and 
were not incurred in the line of duty.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


